Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the communication filed on 6/2/2021.
  Claims 1-20 are examined and rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2017/0013464 to Fish et al. (hereinafter known as “Fish”) and in view of US Patent 10,521,241 et al. (hereinafter known as “Ha”). 
As per claim 1 Fish teaches, a method comprising: 
activating an anti-theft system at a stationary portable electronic device (Fish para 34 teaches device such as notepads, mobile phone, notebooks, pda, smart phones – para 90 – antitheft application activation); 
(Fish teaches Fig 2 and 3 element 302 para 90-92 teaches initiation of theft application and Fig 2 element 200 where anti-theft application is activated based on events reported by sensors, which covers claimed limitation),
in response to detecting a motion of the portable electronic device, performing one or more responsive security actions (Fish fig 2 element 216 and 218 Fig 3 316 / 314 para 90-92 teaches detection of movement of device and element 316/314 further teaches detection of movement of device and performs either alarm sound / display or user authentication and access to device, which is interpreted by examiner as security actions of claimed limitation), and 
in response to receiving a valid authentication data at the device, disabling the anti-theft system (Fish Fig 3 element 320 para 90-92 teaches that once the authentication of user (element 320) is validated then user access is granted and Fig 4 stage 402 para 92 teaches that no alarm activation when authentication process is validated, which covers the claimed limitation). 
Fish does not teach however Ha teaches, 
Ha col 4 lines 20 – 25 teaches mobile devices or mobile computing devices which covers stationary portable device of claimed limitation. 
inhibiting an off switch at the portable electronic device (Ha Fig 2 col 6 lines 30-60 teaches power switch on mobile device where the user has to enter password before switching off the power switch which is interpreted to cover claimed limitation where power switch is inhibited for user until password is entered);
wherein the portable electronic device cannot be powered off while the anti-theft system is activated (Ha Fig 6 and 7 col 10 lines 20-60 and col 11 lines 15 – 45 where unless authentication system is active (interpreted as anti-theft system) and only when user enters authorized pw to turn off device, the device turns off covers claimed limitation);
and allowing use of the off switch (Ha Fig 6 and 7 col 12 lines 5-35 where once the user entered password matches the authorized pw – then the device shuts down element 760 or device powers off).  
Fish teaches anti-theft system with motion detection and user credentials for activating or deactivating based on theft protection module (Abstract and Fig 3). Fish does not teach however Ha teaches secure / authorized power off mechanism on portable device (Fish Figs 6/7). Fish – Ha are analogous art because they are from theft protection of device(s) based on various factors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art, having the teachings of Fish before him or her, to execute anti-theft system with blocking / allowing based on user credential(s) and other factors with Ha’s authorized power off mechanism on portable device. The suggestion/motivation for doing so would have been to prevent unauthorized power-off or shutdown of devices to prevent disabling of devices (GPS) (Ha col 1 lines 45-50). 

As per claim 2 combination of Fish – Ha teaches, the method of claim 1 wherein activating the anti-theft system further comprises: 
inhibiting access to an operating system running on the portable electronic device (Fish para 83 teaches device architecture such as programming language and OS system which covers claimed limitation). 
As per claim 3 combination of Fish – Ha teaches, the method of claim 1 wherein activating the anti-theft system further comprises: 
displaying a security message on a display of the portable electronic device (Fish Fig 3 element 318 para 90-92 teaches operation of alarm warning / sound and flash display upon user authentication not valid which activates theft system). 
As per claim 4 combination of Fish – Ha teaches, the method of claim 1 wherein the performance of the one or more security actions further comprises: 
first sounding an audible alarm at the portable electronic device (Fish Fig 3 element 318 para 90-92 teaches operation of alarm warning / sound and flash display); and 
second transmitting one or more notifications from the portable electronic devices to one or more other devices, wherein at least one of the notifications is a text message transmitted to a portable telephone (Fish Fig 3 element 322 para 90-92 teaches transmission of alarm ‘sms’ to security center and registered friend, which covers claimed limitation).
As per claim 5 combination of Fish – Ha teaches, the method of claim 1 further comprising: installing the anti-theft system on the stationary portable electronic device during a manufacturing process of the portable electronic device, wherein the installing includes installation of an accelerometer on the portable electronic device (Fish Fig 4 and para 93-94 teaches integrated accelerometer sensor) and 
further includes installation of a programmable power switch that allows the power switch to be powered on while the anti-theft system is activated on the portable electronic device (Fish para 51, 53 and 59 teaches dedicated secure soft key for user to activate / deactivate control of device, where softkey on/off key is interpreted as off switch of claimed limitation)
As per claim 6 combination of Fish – Ha teaches, the method of claim 1 further comprising: automatically performing the anti-theft system activation after detection that the portable electronic device has been idle for a period of time (Fish Fig 2 element 208 / 216 para 89-91 teaches that if device is not moved for specific time interval at interval of n secs or more, is interpreted as idle for time period. Further Adapathya also teaches para 29 teaches ‘in motion’ or ‘stationary’ state of device which also covers claimed limitation). 
As per claim 7 combination of Fish – Ha teaches, the method of claim 1 further comprising: installing a software package that provides the anti-theft system functionality onto the device by a user after receiving the portable electronic device (Fish para 90 teaches activating integrated anti-theft application which is interpreted by examiner as installing anti-theft software package).  
Claim 8  
Claim 8 is rejected in accordance with claim 1.
Claim 9
Claim 9 is rejected in accordance with claim 2.
Claim 10
Claim 10 is rejected in accordance with claim 3.
Claim 11
Claim 11 is rejected in accordance with claim 4.
Claim 12
Claim 12 is rejected in accordance with claim 5.
Claim 13
Claim 13 is rejected in accordance with claim 6.
Claim 14
Claim 14 is rejected in accordance with claim 7.
Claim 15  
Claim 15 is rejected in accordance with claim 1.
Claim 16
Claim 16 is rejected in accordance with claim 2.
Claim 17
Claim 17 is rejected in accordance with claim 3.
Claim 18
Claim 18 is rejected in accordance with claim 4.

Claim 19
Claim 19 is rejected in accordance with claim 5.
Claim 20
Claim 20 is rejected in accordance with claim 6.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berger et al US Publication 2014/0009289 discloses embedded anti-theft program for a platform to detect potential problem based on movement of the platform. 
Kim et al US Publication 2006/152365 discloses anti-theft and security system for computers having external port. 
Madsen et al US Publication 2013/0295953 discloses monitoring and protecting devices with GPS mechanism. 
Daniel et al US Publication 2016/0364556 discloses user authentication and theft prevention with user credential(s). 
Mese et al US Patent 9,369,875 discloses protecting electronic device from unauthorized user with motion sensors.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431